—In an action to recover damages for personal injuries and wrongful death, the defendants appeal from an order of the Supreme Court, Nassau County (Alpert, J.), dated December 22, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On the evening of February 16, 1995, at approximately 9:00 p.m., the decedent Marvin Goldfarb, a tenant of the defendants, was allegedly injured when he stepped on an object in the driveway of the defendants’ premises. The exterior light to the premises was allegedly off at the time of the accident. The plaintiffs assert that the defendants were negligent in that they supplied inadequate lighting for the driveway.
The defendants failed to establish, as a matter of law, that they received no notice of the allegedly inadequate lighting or that the lighting condition was not a proximate cause of the decedent’s injury. The Supreme Court, therefore, properly denied their motion for summary judgment (see, CPLR 3212 [b]; cf., Rivas v Waldbaums Supermarket, 247 AD2d 600). Altman, J. P., Goldstein, McGinity and Luciano, JJ., concur.